DETAILED ACTION
This Office Action is in response to an application that was filed on 08/21/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In independent claim 1, the limitation phrase "corresponding" in the limitation "the support layer including a second opening corresponding to the first opening" is confusing. Specifically, the specification on page 24 lines 25-30 does not explain the structural relationship between "second opening" and "first opening" of how the "second opening corresponds to the first opening". For examination purposes the cited limitation phrase “corresponding” has been construed to cover any structural relationship between the second opening and the first opening without regard to what applicant may or may not consider being acceptable.
	In independent claim 1, the limitation phrase "a heat dissipating material" should be "a first heat dissipating material" to differentiate the claim limitation phrase from claim 2.
	In independent claim 1, limitation phrase "heat transfer member" in the limitation "and a first heat transfer member comprising a heat dissipating material at least a portion of which is disposed inside the second opening, the heat transfer member having at least one surface in contact with the shielding layer" should be "the first heat transfer member" to maintain consistency with the established antecedent basis in the cited limitation.
	Claims 2-14 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	In claim 2, the limitation phrase "a heat dissipating material" should be "a second heat dissipating material" to differentiate the claim limitation phrase from independent claim 1.
	In claim 7, limitation phrase "bracket" does not have the proper antecedent in the limitation "wherein the heat transferred from the shielding layer is configured to transferred to the bracket through the first heat transfer member passing through the second opening of the support layer".
	In claim 8, limitation phrase "bracket" does not have the proper antecedent in the limitation "wherein the heat transferred from the shielding layer is configured to transfer heat transferred to the bracket through the first heat transfer member passing through the second opening of the support layer".
	In claim 10, limitation phrase "bracket" does not have the proper antecedent in the limitation "further comprising at least one cooling member disposed inside the bracket, wherein the cooling member includes at least one of a heat pipe, a copper (Cu) plate, and a vapor chamber".
	
	In independent claim 15, the limitation phrase "a heat dissipating material" should be "a first heat dissipating material" to differentiate the claim limitation phrase from claim 18.
	Claims 16-18 are rejected since the base independent claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	In claim 16, limitation phrase "second opening" does not have the proper antecedent in the limitation "and a support layer disposed on an upper surface of the first conductive adhesive film and including the second opening".
	In claim 17, limitation phrase "second opening" does not have the proper antecedent in the limitation "wherein the second opening has a closed loop shape and a size corresponding to an area of the electrical element".
	In claim 17, limitation phrase "second opening" in the limitation "wherein the second opening has a closed loop shape and a size corresponding to an area of the electrical element" in claim 17 is confusing. Specifically, the cited limitation phrase does not have enough structural relationship in the claim to be understood by one skill in the arts.
	In claim 18, the limitation phrase "a heat dissipating material" should be "a second heat dissipating material" to differentiate the claim limitation phrase from independent claim 15.

	In independent claim 19, the limitation phrase "a heat dissipating material" should be "a first heat dissipating material" to differentiate the claim limitation phrase from claim 20.
	Claim 20 is rejected since the base independent claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	In claim 20, the limitation "further comprising a second heat transfer member comprising a heat dissipating material disposed between the electronic device and the shielding sheet" is confusing. Specifically, electronic device is an overall broad invention that comprises the following limitation structures: second heat transfer member; electrical element; and shielding sheet. Therefore, one skilled in the arts would not understand how the comprised second heat transfer member limitation is between the broad invention of electronic device and the comprised shielding sheet limitation. For examination purpose the cited limitation will be examine as "further comprising a second heat transfer member comprising a heat dissipating material disposed between the electrical element and the shielding sheet"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR20180094831A and Lee #1 hereinafter, cited in the 08/21/2020 IDS and the 03/08/2022 PCT International Preliminary Report on Patentability).
Regarding claim 1, Lee #1 discloses an electronic device (item 2600 of Fig. 26 and ¶[0195] from Espacenet Translation shows and indicates electronic device 2600) comprising: a circuit board (item 2610 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates circuit board 2610 {substrate}); an electrical element disposed on an upper surface of the circuit board (item 2612 of Fig. 26 and ¶[0196] & claim 9 from Espacenet Translation shows and indicates electrical element 2612 {heating element that includes a power amplifying module (PAM), an application processor (AP), and a memory} disposed on an upper surface of circuit board 2610); a shield can surrounding at least a portion of the electrical element and including a first opening formed through a portion of the shield can facing the electrical element (item 2640 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates shield can 2640 {shielding structure} surrounding electrical element 2612 and including first opening 2640-opening formed through the shield can 2640 facing electrical element 2612); a shielding sheet comprising a shielding layer disposed on at least a portion of the shield can and a support layer disposed on an upper surface of the shielding layer (items 2642, 2660 of Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates shielding sheet 2642-lower_2660_2642-upper {shielding sheet formed of the following structures: lower conductive tape 2642; copper plate 2660 formed on top surface of lower conductive tape 2642; upper conductive tape 2642 formed on top surface of copper plate 2660 [the Examiner noticed that the item number for the upper conductive tape 2642 is mislabeled as item number 2662]} comprising of shielding layer 2642-lower_2660 of shielding sheet 2642-lower_2660_2642-upper {shielding layer formed of the lower conductive tape 2642 and the copper plate 2660 formed on top surface of lower conductive tape 2642}; where shielding layer 2642-lower_2660 is disposed on shield can 2640; and where support layer 2642-upper of shielding sheet 2642-lower_2660_2642-upper {support layer formed of the upper conductive tape 2642} is disposed on the upper surface of shielding layer 2642-lower_2660), the support layer including a second opening corresponding to the first opening (item 2650 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows support layer 2642-upper includes a second opening 2642-upper-opening {heat pipe module 2650 that is between the two openings of support layer 2642-upper} that corresponds to first opening 2640-opening {the second opening 2642-upper-opening corresponding to first opening 2640-opening in Fig. 26 with the same structural relationship of second opening 535 corresponding to first opening 571 in Applicant's Figs. 5A_6_7A-7B}); and a first heat transfer member comprising a heat dissipating material at least a portion of which is disposed inside the second opening (item 2650 of Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates first heat transfer member 2650 {heat pipe module} comprising the first heat dissipating material {functionality of a heat pipe module} which is disposed inside the second opening 2642-upper-opening), the heat transfer member having at least one surface in contact with the shielding layer (Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates first  heat transfer member 2650 having the surface in contact with shielding layer section 2660 of shielding layer 2642-lower_2660).

Regarding claim 2, Lee #1 discloses an electronic device, further comprising a second heat transfer member comprising a heat dissipating material disposed between the electrical element and the shielding layer, the second heat transfer member including at least a portion passing through the first opening, and at least one surface in contact with the electrical element (item 2630 of Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates second heat transfer member 2630 {heat transfer material} comprising a second heat dissipating material {the functionality of heat transfer material} disposed between electrical element 2612 and shielding layer 2642-lower_2660; where second heat transfer member 2630 passes through the first opening 2640-opening; and where the surface of the second heat transfer member 2630 is in contact with electrical element 2612).

Regarding claim 3, Lee #1 discloses an electronic device, wherein the shielding layer is disposed to cover the first opening (Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates where shielding layer section 2660 of shielding layer 2642-lower_2660 is disposed to cover the first opening 2640-opening).

Regarding claim 7, Lee #1 discloses an electronic device, wherein heat generated from the electrical element is configured to be transferred to the shielding layer and the first opening of the shield can, wherein the heat transferred from the shielding layer is configured to transferred to the bracket through the first heat transfer member passing through the second opening of the support layer (item 2620 of Fig. 26 and ¶[0053-0054 & 0196-0197] & claims 10_12 from Espacenet Translation shows and indicates where heat generated from electrical element 2612 is configured to be transferred to shielding layer 2642-lower_2660 and the first opening  2640-opening of shield can 2640; and where the heat transferred from the shielding layer 2642-lower_2660 is configured to transferred to bracket 2620 {support structure [eg, a bracket]} through the first heat transfer member 2650 passing through the second opening 2642-upper-opening of support layer 2642-upper).

Regarding claim 8, Lee #1 discloses an electronic device, wherein heat generated from the electrical element is configured to be transferred to the shielding layer through the second heat transfer member passing through the first opening of the shield can, wherein the heat transferred from the shielding layer is configured to transfer heat transferred to the bracket through the first heat transfer member passing through the second opening of the support layer (item 2620 of Fig. 26 and ¶[0053-0054 & 0196-0197] & claims 10_12 from Espacenet Translation shows and indicates where heat generated from electrical element 2612 is configured to be transferred to shielding layer 2642-lower_2660 and the through the second heat transfer member 2630 passing through the first opening  2640-opening of shield can 2640; and where the heat transferred from the shielding layer 2642-lower_2660 is configured to transferred to bracket 2620 {support structure [eg, a bracket]} through the first heat transfer member 2650 passing through the second opening 2642-upper-opening of support layer 2642-upper).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2019164367A1 and Lee #2 hereinafter).
Regarding claim 1, Lee #2 discloses an electronic device (item 700 of Fig. 7 and ¶[0017 & 0077] from IPcom Translation shows and indicates electronic device 700) comprising: a housing (items 210, 200 of Fig. 2 & items 400, 411, 490 of Fig. 4 & item 500 of Fig. 5 & items 712, 718, 716, 724, 726 of Fig. 7 and ¶[0012_0014-0015_0017_0044_0066_0077 & 0081] from IPcom Translation shows and indicates electronic device 200 comprised of housing 210 {where Fig. 4 and ¶[0055_0077 & 0081] shows and indicates the embodiment of Fig. 2 housing electronic device 400 that is comprised of shielding structure 490 [synonymous with the various embodiments with shielding structure 500 of Fig. 5 and ¶[0066]; and with the various embodiment with shielding structure assembled from the following sub-structures of Fig. 7 and ¶[0077]: 1st shielding member 712, 2nd shielding member 718, 1st heat transfer member 716, and 2nd heat transfer member 724] and first support member 411 [synonymous with the various embodiments with heat dissipation member 726 indicated in ¶[0081]]}); a circuit board disposed inside the housing (Fig. 2 & item 710 of Fig. 7 & item 440 of Fig. 4 and ¶0014 & 0077-0078] from IPcom Translation shows and indicates circuit board 710 disposed inside housing 210 {eg, the printed circuit board 440 of FIG. 4 that is the embodiment of Fig. 2}); an electrical element disposed on an upper surface of the circuit board (item 714 of Fig. 7 and ¶[0077-0081] from IPcom Translation shows and indicates electrical element 714 {electronic component} disposed on an upper surface of the circuit board 710); a shield can surrounding at least a portion of the electrical element (item 712 of Fig. 7 and ¶[0077-0080] from IPcom Translation shows and indicates shield can 712 {first shielding member} surrounding the electrical element 714), the shield can including a first opening provided through a portion of the shield can facing the electrical element (items 712, other-714 of Fig. 7 and ¶[0078-0081] from IPcom Translation shows and indicates shield can 712 including first opening other-714 {the Examiner noticed item 714 is designating both electronic component and opening} that is provided through the shield can 712 facing electrical element 714); a shielding sheet covering the first opening of the shield can and including a recess facing at least a portion of the first opening (items 718, 724, 719 of Fig. 7 and ¶[0077_0079-0083] from IPcom Translation shows and indicates where shielding sheet section 724 of shielding sheet 718_724 {second shielding member 718 [indicated in ¶[0077_0079 & 0081]] and 2nd heat transfer member 724 [indicated in ¶[0077_0080-0081]] that forms shielding structure that is indicated in ¶[0077]} covering first opening other-714 of shield can 712; and where shielding sheet section 718 of shielding sheet 718_724 including recess 719 {second opening indicated in ¶[0079-0080]} facing first opening other-714); and a first heat transfer member comprising a heat dissipating material stably disposed in the recess of the shielding sheet and configured to guide a heat transfer path for heat generated in the electrical element to be directed to the housing (items 716, 726 of Fig. 7 & Figs. 2_4-5 and ¶[0012_0014-0015_0017_0044_0066_0077 & 0079-0081_0083] from IPcom Translation is understood to show and indicate, as an electronic component which has an improved heat-radiating performance, where the first heat transfer member 716 {indicated in ¶[0077 & 0079-0081]} comprised of a first heat dissipating material is stably disposed in recess 719 of shielding sheet section 718 of shielding sheet 718_724; and where first heat transfer member 716 is configured to guide a heat transfer path for heat generated in electrical element 714 to be directed to housing 210 through heat dissipation member 726 that is synonymous with first support member 411 of Fig. 4 that is an embodiment of Fig. 2).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee #1.
Regarding claim 1, Lee #1 discloses an electronic device (item 2600 of Fig. 26 and ¶[0195] from Espacenet Translation shows and indicates electronic device 2600) comprising: a housing (items 210, 200, 220 of Fig. 2 & item 2620 of Fig. 26 and ¶[0015_0047_0053-0054 & 0197] from Espacenet Translation shows and indicates where electronic device 200 {indicated in ¶[0047]} is synonymous with electronic device 2600; and where Fig. 2 is illustrating the various embodiments of an electronic device {indicated in ¶[0015]} that comprises of housing 210 {indicated in ¶[0047]} that houses internal support structure 220 {indicated in ¶[0047]}; and where internal support structure 220 is synonymous with support structure 2620 {indicated in ¶[0053-0054 & 0197]}); a circuit board disposed inside the housing (item 260 of Fig. 2 & item 2610 of Fig. 26  and ¶[0047_0049_0056_0059 & 0196-0197] from Espacenet Translation shows and indicates where circuit board 2610 {substrate indicated in ¶[0196-0197]} is disposed inside housing 210 {circuit board 2610 is synonymous with printed circuit board 260, indicated in ¶[0047_0049_0056_0059], that is housed in housing 210}); an electrical element disposed on an upper surface of the circuit board (item 2612 of Fig. 26 and ¶[0196] & claim 9 from Espacenet Translation shows and indicates electrical element 2612 {heating element that includes a power amplifying module (PAM), an application processor (AP), and a memory} disposed on an upper surface of circuit board 2610); a shield can surrounding at least a portion of the electrical element (item 2640 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates shield can 2640 {shielding structure} surrounding electrical element 2612), the shield can including a first opening provided through a portion of the shield can facing the electrical element (Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates shield can 712 includes first opening 2640-opening formed through the shield can 2640 facing electrical element 2612); a shielding sheet covering the first opening of the shield can and including a recess facing at least a portion of the first opening (items 2642, 2660 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates where shielding layer section 2660 of shielding sheet 2642-lower_2660_2642-upper {shielding sheet formed of the following structures: lower conductive tape 2642; copper plate 2660 formed on top surface of lower conductive tape 2642; upper conductive tape 2642 formed on top surface of copper plate 2660 [the Examiner noticed that the item number for the upper conductive tape 2642 is mislabeled as item number 2662]} covering the first opening first opening 2640-opening of shield can 2640; and where shielding layer section 2642-lower section of shielding sheet 2642-lower_2660_2642-upper includes recess 2642-lower-recess facing first opening 2640-opening); and a first heat transfer member comprising a heat dissipating material stably disposed in the recess of the shielding sheet and configured to guide a heat transfer path for heat generated in the electrical element to be directed to the housing (items 716, 726 of Fig. 7 & Figs. 2_4-5 and ¶[0012_0014-0015_0017_0044_0066_0077 & 0079-0081_0083] from IPcom Translation is understood to show and indicate, as an electronic device having an improved heating state, where the first heat transfer member 2630 {heat transfer material} comprising the first heat dissipating material {the functionality of the heat transfer material} is stably disposed in recess 2642-lower-recess of shielding layer section 2642-lower section of shielding sheet 2642-lower_2660_2642-upper; and where first heat transfer member 2630 is configured to guide a heat transfer path for heat generated in electrical element 2612 to be directed to housing 210 through heat pipe module 2650 and support structure 2620 that is synonymous with internal support member 220 of Fig. 2).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee #1.
Regarding claim 19, Lee #1 discloses an electronic device (item 2600 of Fig. 26 and ¶[0195] from Espacenet Translation shows and indicates electronic device 2600) comprising: a circuit board (item 2610 of Fig. 26 and ¶[0196-0197] from Espacenet Translation shows and indicates circuit board 2610 {substrate}); an electrical element disposed on an upper surface of the circuit board (item 2612 of Fig. 26 and ¶[0196] & claim 9 from Espacenet Translation shows and indicates electrical element 2612 {heating element that includes a power amplifying module (PAM), an application processor (AP), and a memory} disposed on an upper surface of circuit board 2610); a bracket (item 2620 of Fig. 26 and ¶[0053-0054 & 0197] from Espacenet Translation shows and indicates bracket 2620 {support structure [eg, a bracket]}); a shielding sheet disposed between the electrical element and the bracket, the shielding sheet comprising a shielding layer and a support layer (items 2642, 2660 of Fig. 26 and U[0197] from Espacenet Translation shows and indicates shielding sheet 2642-lower_ 2660_2642-upper {shielding sheet formed of the following structures: lower conductive tape 2642.; copper plate 2660 formed on top surface of lower conductive ta.pe 2642; upper conductive tape 2642 formed on top surface of copper plate 2660 [the Examiner noticed that the item number for the upper conductive tape 2642 is mislabeled as item number 2662]} disposed between electrical element 2612 and bracket 2620; and where shielding sheet 2642-lower_2660_2642-upper is comprised of shielding layer 2642-lower_2660 {shielding layer formed of the lower conductive tape 2642 and the copper plate 2660 formed on top surface of lower conductive tape 2642} and support layer 2642-upper {support layer formed on the upper conductive tape 2642 formed on the upper surface of shielding layer 2642-lower_2660}), wherein the support layer is disposed on an upper surface of the shielding layer and comprises an opening (Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates where support layer 2642-upper of shielding sheet 2642-lower_2660_2642-upper is disposed on the upper surface of shielding layer 2642-lower_2660 and comprising opening 2642-upper-opening); and a first heat transfer member comprising a heat dissipating material and including at least a portion disposed in the opening and at least one surface in contact with the shielding layer (item 2650 of Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates where first heat transfer member 2650 {heat pipe module} comprising the first heat dissipating material {functionality of a heat pipe module} which is disposed in opening 2642-upper-opening; and where at least one surface of first heat transfer member 2650 is in contact with shielding layer 2642-lower_2660).

Regarding claim 20, Lee #1 discloses an electronic device, further comprising a second heat transfer member comprising a heat dissipating material disposed between the electrical element and the shielding layer, the second heat transfer member including at least a portion passing through the first opening, and at least one surface in contact with the electrical element (item 2630 of Fig. 26 and ¶[0197] from Espacenet Translation shows and indicates second heat transfer member 2630 {heat transfer material} comprising a second heat dissipating material {the functionality of heat transfer material} disposed between electrical element 2612 and shielding sheet 2642-lower_2660_2641-upper).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee #1, as detailed in the rejection of claim 1 above, in view of Lee (US 2011/0088917 A1 and Lee #3 hereinafter).
Regarding claim 11, Lee #1 discloses an electronic device, wherein the surface of the bracket (item 2620 of Fig. 26 and ¶[0053-0054 & 0196-0197] & claims 10_12 from Espacenet Translation shows and indicates where the surface of bracket 2620 {support structure [eg, a bracket], where bracket 2620 is formed from one metal among Al, Mg, and STS [indicated in ¶[0054]]}). 
However, Lee #1 does not disclose comprising a heat dissipation sheet includes at least one of a graphite sheet and a foam including polyurethane (PU).
Lee #3 discloses comprising a heat dissipation sheet includes at least one of a graphite sheet and a foam including polyurethane (PU) (claim 2 indicates where heat dissipation sheet {flame retardant foam} includes at least one of a graphite sheet and a foam including polyurethane {flame retardant foam comprises polyurethane foam, graphite, and aluminum hydroxide}; therefore, the electronic device of Lee #1 will comprise of at least one heat dissipation sheet disposed on one surface of the bracket, where the heat dissipation sheet includes at least one of a graphite sheet and a foam including polyurethane by incorporating the flame retardant foam sheet structure of Lee #3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comprising a heat dissipation sheet includes at least one of a graphite sheet and a foam including polyurethane into the structure of Lee #1. One would have been motivated in the electronic device of Lee #1 and have the heat dissipation sheet include at least one of a graphite sheet and a foam including polyurethane in order to enhance fire stopping heat capabilities, as indicated by Lee #3 in ¶[0025-0026], in the electronic device of Lee #1.

Allowable Subject Matter
Claims 4-6, 9, and 12-14 would be allowable if base claim 1 is rewritten or amended to overcome the 112(b) rejections set forth in this Office Action, as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847